IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Roanoke Division

 

MOUNTAIN VALLEY PIPELINE, LLC,

Plaintiff,

V.
Case No. 7:19cv181-EKD
0.15 ACRES OF LAND, OWNED BY FRANK

W. HALE, FLOSSIE I. HALE, ROBERT MATTHEW
HAMM and AIMEE CHASE HAMM,

Defendants.

 

AIMEE AND ROBERT HAMM’S
RESPONSE TO MVP’S MOTION IN LIMINE

Aimee Hamm and Robert Hamm do not oppose MVP’s Motion in Limine. Although the
Hamms do not necessarily agree with all of the underlying argument in support of such motion,

the Hamms do not object to entry of an order granting such motion.

AIMEE CHASE HAMM AND
ROBERT MATTHEW HAMM

/s/William B. Hopkins, Jr.
By: Counsel

 

William B. Hopkins, Jr., Esq.
(VSB #20297)
MARTIN, HOPKINS & LEMON, P.C.
P.O. Box 13366
Roanoke, Virginia 24033
Email: wbhjr@martinhopkinsandlemon.com
Telephone: (540) 982-1000
Facsimile: (540) 982-2015
Counsel for Robert M. Hamm and Aimee C. Hamm

Case 7:19-cv-00181-EKD-RSB Document 10 Filed 12/05/19 Pagelof2 Pageid#: 173
CERTIFICATE OF MAILING

William B. Hopkins, Jr., hereby certifies that he has served by mail and email a true and
accurate copy of Aimee and Robert Hamm’s Response to MVP’s Motion in Limine on Seth M.
Land, Esq., Penn, Stuart, P. O. Box 2288, Abingdon, Virginia 24212 (sland@pennstuart.com)

counsel for Mountain Valley Pipeline, LLC on this 5" day of December 2019.

/s/William B. Hopkins, Jr.

 

Case 7:19-cv-00181-EKD-RSB Document10 Filed 12/05/19 Page 2of2 Pageid#: 174
